Citation Nr: 1737080	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from December 1960 to December 1964. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In October 2014 and January 2017, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes the November 2013 Board Hearing Transcript. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record reflects that the Veteran's current bilateral hearing loss did not manifest during service or within one year thereafter, and is not otherwise related to his military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by a letter dated June 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including Social Security Administration (SSA) records, are associated with the claims file. 

The Veteran was afforded a VA examination in September 2010 and VA addendum opinions in May 2015 and March 2017. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations and opinions, taken together, are adequate to decide the case. Although the Board found the etiological opinions provided in 2010 and 2015 inadequate, the Board finds that the 2017 medical opinion is adequate because it is predicated on a full reading of the STRs, considers all of the remaining pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

The Board is further satisfied that there has been substantial compliance with the prior October 2014 and January 2017 remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). The October 2014 Board remand directed the RO to request private records for which the Veteran provided authorization and to obtain an addendum opinion.  A letter was sent in November 2014; the Veteran did not respond.  An addendum opinion was obtained in May 2015.  In the January 2017 remand, the Board requested that the RO secure an addendum opinion for the Veteran's bilateral hearing loss that addressed the significance of the Veteran's in-service threshold shifts and to discuss pertinent evidence including the Veteran and his wife's lay statements. An addendum opinion regarding hearing loss was obtained in March 2017. Accordingly, there has been substantial compliance with the prior Board remand.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ. A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to explain fully the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). At the Board hearing, the VLJ outlined the issues on appeal, and the hearing focused on the elements necessary to substantiate the claims. Additionally, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required. Moreover, there is no indication that the Veteran has any additional evidence to submit. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331   (Fed. Cir. 2006).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he claims is etiologically related to in-service noise exposure.

First, the Board finds that the Veteran has current hearing loss disability for VA purposes. The September 2010 VA examination noted multiple auditory thresholds that were 40 decibels or greater. See 38 C.F.R. § 3.385. Second, the Board finds that there was noise exposure during service. At the September 2010 VA examination and the 2013 Board hearing, the Veteran reported noise exposure that included small arms fire, aircraft engine noise, and flight line noise. Additionally, the Veteran's DD-214 indicates that his Military Occupational Specialty (MOS) was Defense Fire Control Mechanic. Thus, there is an in-service event and current disability and the two elements of service connection are met.  See 38 C.F.R. 
§ 3.303 (a); Shedden, 381 F.3d at 1166-67.

Accordingly, the issue for resolution in this case is nexus or whether the Veteran's current hearing loss is related to noise exposure during active service.  The evidence does not show a diagnosis of VA hearing loss during active service or within one year of service discharge.  The audiometric findings from the STRs, dated in June and November 1964 do not show hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran denied ear trouble on the November 1964 Report of Medical History.  Although the Veteran has provided competent lay testimony of diminished hearing during active service and thereafter, he is not competent to diagnose hearing loss as defined by VA - hearing loss that meets specific criteria.  That must be discerned by audiometric testing, which outweighs any testimony by the Veteran.  Thus, service connection where the nexus element is met via the chronic presumptions is not warranted.

The issue, then, is whether the hearing loss is otherwise related to the Veteran's noise exposure during service.

The Veteran's service entrance examination contains a whisper test. The remaining STRs contain in-service audiometric testing results conducted in June 1964 and November 1964.

The Board converted the Veteran's in-service examinations as indicated below. Prior to July 1, 1966, VA audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since July 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Service departments are assumed to have changed to ISO units after October 31, 1967. To convert the ASA units to ISO, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. 

The Veteran's June 1964 audiometric testing results after conversion from ASA to ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
20
15
20
25
20

The Veteran's November 1964 separation audiometric testing results after conversion from ASA to ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
5
15

The Veteran underwent a VA audiology evaluation in September 2010. The diagnosis was bilateral sensorineural loss. The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure, explaining that enlistment and separation electronic hearing tests indicated normal hearing throughout the Veteran's military service and that no significant thresholds were noted when comparing enlistment and separation hearing evaluations.  The Board found the opinion inadequate because the audiograms had not yet been converted and there was no discussion of the significance of the finding that there were no significant thresholds shifts when comparing entrance and separation examinations.

In May 2015 a VA addendum opinion was obtained. The examiner opined that the Veteran did not have a hearing injury in service and addressed the lack of significant threshold shifts beyond normal variability in service. However, the Board found the opinion inadequate because the examiner did not indicate whether the audiological examinations were converted and did not address post-service private audiological findings from 2003 and 2011. Furthermore, the Board noted that the 2010 VA examiner indicated that he or she reviewed the entrance and exit examinations although there were no audiological findings upon entrance other than a whisper test. 

In March 2017, another VA addendum opinion was obtained. The examiner conceded the Veteran's noise exposure in service but noted that the evidence shows that there was no noise injury while in service. The examiner also stated that this was not contradictory. The examiner noted that the Institute of Medicine clearly indicated in its landmark study of noise injury in military service that it was difficult, if not impossible, to predict who will be noise exposed and if they are so exposed, who will suffer the noise injury. The examiner also noted that not everyone who is exposed to noise will suffer noise injury, and delayed onset hearing loss due to a previous noise exposure is unlikely. Therefore, the examiner stated that if the evidence shows there has been no significant threshold shift beyond normal variability while in service, any hearing loss that occurred following service is less likely as not related to noise exposure while in service.

The examiner went on to note that many factors can contribute to hearing loss following service, such as recreational, occupational, or environmental noise exposure; aging; disease; medications; environmental pollution; genetic/hereditary factors; or smoking. The examiner opined that the Veteran's current hearing loss is more likely as not related to a combination of the above-described factors. The examiner noted that in the absence of audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury directly contradicts the objective evidence of record.  Regarding the audio examinations conducted on June 1964 and November 1964, the examiner noted the conversion to ISO and agreed to its accuracy. The examiner explained that the difference between thresholds on the exams fell within normal variability and based on the test results it was highly unlikely the Veteran had hearing injury while in-service. Specifically, the examiner noted that the Veteran's thresholds upon discharge were 0 or 5db at all frequencies with one 15db threshold in the left ear. Based on these thresholds the examiner explained that it was extremely unlikely the Veteran had hearing injury while in service. In reference to the whisper test, the examiner explained that even though a whispered voice test should not be used to determine hearing sensitivity, the presence of electronic hearing testing conducted while in-service and at discharge show unlikely hearing injury while in service.  The examiner also addressed the Veteran and his wife's lay statements and explained that the in-service hearing tests once again show that it was unlikely that the Veteran had a significant threshold shift beyond normal variability and that it is important to know that behavioral measurements always involve some degree of variability and that such differences do not constitute injuries. 

The Board finds that the most probative evidence of record demonstrates there is no nexus between the Veteran's in-service noise exposure and any current hearing loss.  In this regard, the March 2017 VA addendum opinion is the most probative and persuasive evidence in this case, as it is based upon a complete review of the Veteran's entire claims file, including the in-service audiograms, and supports its conclusion with detailed explanation. The examiner addressed the threshold shift between the Veteran's in-service and separation examinations, the Veteran's claimed noise exposure, the difference between in-service noise exposure, and a noise injury, and addressed the lay statements of record. The Board assigns this opinion significant probative value. 

The Veteran is competent to report his in-service noise exposure, the onset of hearing loss, and the impact of the hearing loss. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge such as what the veteran heard, felt, saw, smelled, or tasted). However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of the hearing loss falls outside the realm of common knowledge of a lay person as it is no lay observable. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Veteran is not competent to etiologically link any reported in-service symptoms to hearing loss diagnosed many years after his discharge. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to causation of a complex internal audiological condition. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Additionally, the examiner's medical opinion outweighs the Veteran's lay assertions of a nexus.

As the preponderance of the evidence is against the claim for service connection, the claim is denied. For the reasons and bases expressed above, the Board finds that the weight of the probative evidence is against the Veteran's claim. In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim of service connection, that doctrine is not helpful to the Veteran. 38 U.S.C.A§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


